Citation Nr: 1226869	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-18 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for a right shoulder disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to November 1993, March 2003 to March 2004, and from January to February 2011.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in April 2009.  A statement of the case was issued in June 2009, and a substantive appeal (in the form of a private treatment letter) was received in June 2009.  

The Veteran withdrew his request for a hearing before the Board in June 2012.  As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e).  


FINDINGS OF FACT

1.  In a June 2012 statement, the Veteran withdrew his appeal on the issue of service connection for erectile dysfunction.  

2.  Bilateral knee disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service or to any injury during service, to include as due to an undiagnosed illness or anthrax vaccinations.  

3.  Left shoulder disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service or any injury during service, to include as due to an undiagnosed illness or anthrax vaccinations.  

4.  There is a state of equipoise on the question of whether or not the Veteran's right shoulder arthritis was manifested within one year of his discharge from military service.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issue of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  Bilateral knee arthritis was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service, nor is it due to anthrax vaccination or due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).  

3.  Left shoulder arthritis was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service, nor is it due to anthrax vaccination or due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2011).  

4.  Chronic arthritis of the right shoulder is presumed to have been incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the issue of entitlement to service connection for a right shoulder disability, there is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran for the aforementioned issue is being granted by this decision of the Board.  The Board notes that RO letters in October 2008, October 2010, and January 2012 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.  

Regarding the remaining issues, the RO provided the appellant pre-adjudication notice by a letter dated in October 2008.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in October 2010 and January 2012, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the October 2010 and January 2012 notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in January 2012 and March 2012 supplemental statements of the case, following the provision of notice in October 2010 and January 2012.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior caselaw imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service and VA treatment records, including Virtual VA records (i.e., electronic records); assisted the Veteran in obtaining evidence; afforded the Veteran VA examination in November 2010; and a September 2011 VA examination report addendum.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

B. Legal Criteria

The Veteran claims entitlement to service connection for disabilities of the knees and shoulders.  Essentially, the Veteran contends that he currently has bilateral knee and shoulder disabilities due to anthrax vaccinations received in conjunction with his deployment to the Middle East during his period of service in 2003 and 2004.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, where a veteran served ninety days or more of active military service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the United States Court of Appeals for the Federal Circuit and the Court have both specifically rejected the 'treating physician rule.'  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in Guerrieri, the Court offered guidance on the assessment of the probative value of medical opinion evidence.  The Court instructed that it should be based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches.  Guerrieri, 4 Vet. App. at 470-71; see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one medical opinion over another is not error).   

C. Legal Analysis

Service Connection for Erectile Dysfunction

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).  Here, the Veteran indicated in a statement received in June 2012 that he wished to withdraw his appeal with respect to the issue of service connection for erectile dysfunction.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to the issue of entitlement to service connection for erectile dysfunction, and the appeal with respect to this issue is dismissed.  

Service Connection for a Bilateral Knee Disability

As noted above, the Veteran contends that he currently has bilateral knee disabilities due to anthrax vaccinations received in conjunction with his deployment to the Middle East during his period of service in 2003 and 2004.  

The Veteran's service treatment records (STRs) include an April 1992 report noting his complaint of right knee pain for 9 to 14 days after working out.  Examination of the right knee was normal.  The diagnosis was rule out mild tendonitis.  On November 1993 service separation examination, there were no complaints of a "trick" or locked knee; arthritis, rheumatism, or bursitis; bone, joint or other deformity; or lameness; and clinical evaluation of the lower extremities was normal.  [He did report a history of broken bones, but his November 1989 service enlistment examination noted such was a right hand fracture.]  A May 1994 service reserve report noted his complaint of right knee pain and swelling after lifting weights.  The impression was right knee strain, and a note that it should heal in time.  His vaccine record shows that he received a series of six anthrax vaccinations in February, March, and September 2003, and in March and October 2004.  An October 2008 Health History Questions/Interval History report noted tendonitis (location unspecified).  A September 2009 Health History Questions/Interval History report noted intermittent bilateral knee pain and soreness.  A July 2010 Employee Request for Reasonable Accommodation report noted his complaint of chronic joint pain in his knees from sports and injuries with 20 years of military service (including his reserve service).  An October 2010 Health History Questions/Interval History report noted tendonitis in the knees.  

[The Board notes a February 2004 Report of Medical Assessment separation report that included a mark indicating "yes" for an illness or injury since the last medical assessment that caused him to miss duty for longer than 3 days.  However, an "X" for "no" is also marked, which is consistent with the markings throughout the form.  Hence, the Board finds the Veteran must have meant "no" in response to the question whether he had suffered an illness or injury since the last medical assessment that caused him to miss duty for longer than 3 days.  In addition, he denied any other concerns about his health and denied suffering any injury or illness while on active duty for which he did not seek medical care.]  

The Veteran filed his claim for service connection for a bilateral knee disability in October 2008.  He alleged that he has experienced pain in his knees since receiving anthrax vaccinations during active service.  

A March 2009 private treatment record noted the Veteran's complaint of joint pain, aching, and stiffness since 2003 when he received a series of anthrax shots.  He reported he believed the shots were the cause of his symptoms because of the timing of his symptoms.  The joint pain involves multiple joints, but mostly the knees and shoulders.  The assessment was joint pain.  

An April 2009 Robert D. Waddell, DC letter noted the Veteran was initially seen in July 2005 for examination and treatment of tendonitis of his bilateral knees.  It was noted that the Veteran reported experiencing joint pain, aching, swelling, and stiffness following anthrax vaccinations in 2003.  It was opined that "based on subjective and objective findings it is possible the injection on Anthrax in 2003 caused or aggravated his muscle and joint pain."  

A June 2009 Dr. Nancy L. Meryhew letter noted that physical examination of the Veteran revealed tenderness to palpation of bilateral trapezius muscles, scapulae and glenohumeral joint.  It was opined "it is possible that his Anthrax immunizations in 2003-2004 caused or aggravated his current symptoms of fatigue and arthralgias."  

The Veteran underwent a VA examination in November 2010.  During this examination, the Veteran reported his bilateral knee symptoms began in 2004 while serving in the Middle East.  He reported his current symptoms include pain, achiness, occasional stiffness, and occasional sounds (i.e., snapping, crackling, popping), with occasional limping; he denied swelling and looseness of the knees.  It was noted that he occasionally uses a left knee sleeve while ice skating three times a week.  Physical examination of the lower extremities was normal.  X-rays revealed minimal degenerative changes of the left knee, in the form of small tricompartmental osteophytes, and minimal spurring of the patella in the right knee.  The diagnosis was bilateral knee degenerative joint disease (DJD), minimal.  The examiner opined that his bilateral knee DJD was not caused by or the result of his military service, and not caused by the anthrax vaccination.  It was noted there was no STR documentation of knee injury or DJD.  In addition, review of medical literature does not support a causal relationship between anthrax immunizations and chronic joint disease.  

A VA examination addendum opinion was obtained in September 2011.  After reviewing the Veteran's claims file, noting his treatment for his right knee in April 1992 and May 1994, the examiner opined that his right knee DJD is not caused by or the result of his military service.  Although there is STR documentation for acute repetitive use soft tissue injury of the right knee, these were not traumatic injuries, the injuries were mild, and treatment was consistent with that for a self-limited soft tissue sprain.  Acute joint sprain is an injury to the ligaments of a joint.  It is almost always a self-limited injury lasting several days to several months.  There is no significant medical evidence or rationale supporting a causal relationship between one or several limited episodes of a joint sprain and the eventual development of DJD of that joint.  The examiner further noted that DJD is also the result of normal age-related degenerative change and is commonly seen on x-rays of individuals over age 50.  Age related, non-traumatic, DJD is usually bilaterally symmetrical, as in the case of the Veteran.  

In January 2012, the Veteran submitted treatise evidence indicating that anthrax vaccine side effects have included transient myalgia and athralgia.  Inflammatory arthritis has rarely been reported.  However, it was noted that causality has not been established.  

The Board notes that the Veteran's bilateral knee complaints have been attributed to a known clinical diagnosis of arthritis.  Therefore, the claimed bilateral knee disability cannot be presumptively linked to an undiagnosed illness that is based on his service in the Persian Gulf.  Accordingly, the provisions of 38 C.F.R. § 3.317 do not apply.  

With regard to direct service connection, the Veteran and his wife have stated that his bilateral knee symptomatology, as well as the arthritis in his knees, started in service following the anthrax vaccinations and continue to this day.  The Veteran, even as a layperson, is competent to report symptoms that he experienced.  However, the Board does not find these assertions to be credible.  They are inconsistent with the contemporaneous evidence such as February 2004, October 2004, September 2005, November 2006, and October 2007 Health History Questions/Interval History reports wherein the Veteran failed to report any knee problems.  In addition, on February 2004 Report of Medical Assessment separation report, he denied any other concerns about his health and denied suffering any injury or illness while on active duty for which he did not seek medical care.  

The Board acknowledges that the Veteran complained of right knee pain in April 1992 and in May 1994, and that examination of the right knee was normal.  The diagnosis was rule out mild tendonitis and right knee strain.  However, it was specifically noted in the May 1994 report that the right knee strain should heal in time, and there is no indication that the Veteran suffered from a chronic disability at that time.  To the contrary, the STRs reflect that the Veteran underwent a November 1993 separation examination that yielded normal findings and a February 2004 separation examination wherein the Veteran failed to report any complaints relating to his knees.  

The question now becomes whether the Veteran's bilateral knee arthritis is otherwise related to service.  38 C.F.R. § 3.303(d).  The private medical opinions of record essentially opine that, with the particular facts of the Veteran's case, "it is possible" that the anthrax vaccinations in 2003 and 2004 caused or aggravated his bilateral knee pain and symptomatology.  The Board finds little probative value in the private medical opinions of record.  Specifically, the opinions are stated in speculative terms (i.e., "it is possible").  See Obert, 5 Vet. App. at 333 (medical evidence that is speculative, general or inconclusive cannot be used to support a claim).  Inasmuch as the Veteran submitted medical treatise evidence that noted that anthrax vaccine side effects have included transient myalgia and athralgia, such is general in nature and of diminished probative value.  Both Federal regulation and caselaw preclude granting service connection predicated on a 
result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  

The only remaining competent medical opinions that address the issue of a nexus between the Veteran's current bilateral knee DJD and service, expressly weighs against such a nexus.  The November 2010 examiner opined that the Veteran's bilateral knee DJD was not caused by or the result of his military service, and not caused by the anthrax vaccination.  Regarding the left knee, there is no STR documentation of knee injury or DJD.  Moreover, review of medical literature does not support a causal relationship between anthrax immunizations and chronic joint disease.  The September 2011 examiner opined that the complaints and treatment for right knee pain in-service were consistent with an acute injury that is expected to resolve.  In addition, the medical evidence does not support a causal relationship between episodes of a joint sprain and the eventual development of DJD of that joint.  The examiner attributed the Veteran's DJD to normal age-related degenerative change.  

Since the November 2010 and September 2011 VA opinions are the only remaining competent opinions that address the issue of a nexus between the current disability and service, to include as a result of anthrax vaccinations in 2003 and 2004, and do not attribute the bilateral knee DJD to service, the preponderance of the evidence weighs against the Veteran's claim.  

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for service connection for bilateral knee DJD must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Service Connection for a Bilateral Shoulder Disability

As noted above, the Veteran contends that he currently has a bilateral shoulder disability due to anthrax vaccinations received in conjunction with his deployment to the Middle East during his period of service in 2003 and 2004.  

The Veteran's service treatment records (STRs) include a December 1995 reserve report noting his complaint of soreness in his shoulder (unspecified) from weight lifting).  On November 1993 service separation examination, there were no complaints of a "trick" or painful shoulder; arthritis, rheumatism, or bursitis; bone, joint or other deformity; and clinical evaluation of the upper extremities was normal.  [He did report a history of broken bones, but his November 1989 service enlistment examination noted such was a right hand fracture.]  As noted above, his vaccine record shows that he received a series of six anthrax vaccinations in February, March, and September 2003, and in March and October 2004.  An October 2008 Health History Questions/Interval History report noted tendonitis (location unspecified).  A July 2010 Employee Request for Reasonable Accommodation report noted his complaint of chronic joint pain in his shoulders from sports and injuries with 20 years of military service (including his reserve service).  An October 2010 Health History Questions/Interval History report noted tendonitis in the shoulders.  

[The Board notes a February 2004 Report of Medical Assessment separation report that included a mark indicating "yes" for an illness or injury since the last medical assessment that caused him to miss duty for longer than 3 days.  However, an "X" for "no" is also marked, which is consistent with the markings throughout the form.  Hence, the Board finds the Veteran must have meant "no" in response to the question whether he had suffered an illness or injury since the last medical assessment that caused him to miss duty for longer than 3 days.  In addition, he denied any other concerns about his health and denied suffering any injury or illness while on active duty for which he did not seek medical care.]  

An April 2000 private treatment record noted the Veteran's right shoulder complaints.  On examination, he was nontender over the clavicle and acromioclavicular joint on palpation.  X-rays were essentially unremarkable.  The assessment was right shoulder impingement.  

A January 2005 private treatment record noted right shoulder crepitus.  A diagnosis of right shoulder DJD was provided.  

Private chiropractic treatment records include a July 2005 report noting acromioclavicular joint involvement (unspecified as to either or both shoulders).  April 2007 reports note his complaints of bilateral shoulder pain, and left shoulder stiffness and soreness.  

The Veteran filed his claim for service connection for a bilateral shoulder disability in October 2008.  He alleged that he has experienced pain in his shoulders since receiving anthrax vaccinations during active service.  

A March 2009 private treatment record noted the Veteran's complaint of joint pain, aching, and stiffness since 2003 when he received a series of anthrax shots.  He reported he believed the shots were the cause of his symptoms because of the timing of his symptoms.  The joint pain involves multiple joints, but mostly the knees and shoulders.  The assessment was joint pain.  

An April 2009Robert D. Waddell, DC letter noted the Veteran was initially seen in July 2005 for examination and treatment of tendonitis of his bilateral shoulders.  It was noted that the Veteran reported experiencing joint pain, aching, swelling, and stiffness following anthrax vaccinations in 2003.  It was opined that "based on subjective and objective findings it is possible the injection on Anthrax in 2003 caused or aggravated his muscle and joint pain."  

A June 2009 Dr. Nancy L. Meryhew letter noted that physical examination of the Veteran revealed tenderness to palpation of bilateral trapezius muscles, scapulae and glenohumeral joint.  It was opined "it is possible that his Anthrax immunizations in 2003-2004 caused or aggravated his current symptoms of fatigue and arthralgias."  

The Veteran underwent a VA examination in November 2010.  During this examination, the Veteran reported his bilateral shoulder symptoms began in 2004 while serving in the Middle East.  He reported his current symptoms include pain, achiness, looseness, and noises (i.e., snapping, crackling, popping); he denied stiffness and weakness of the shoulders.  Physical examination of the upper extremities was normal.  X-rays revealed mild acromioclavicular DJD of both shoulders.  The diagnosis was bilateral mild acromioclavicular joint DJD.  The examiner opined that his bilateral shoulder DJD was not caused by or the result of his military service, and not caused by the anthrax vaccination.  It was noted there was no STR documentation of shoulder injury or DJD.  In addition, review of medical literature does not support a causal relationship between anthrax immunizations and chronic joint disease.  

In January 2012, the Veteran submitted treatise evidence indicating that anthrax vaccine side effects have included transient myalgia and athralgia.  Inflammatory arthritis has rarely been reported.  However, it was noted that causality has not been established.  

The Board notes that the Veteran's bilateral shoulder complaints have been attributed to a known clinical diagnosis of arthritis.  Therefore, the claimed bilateral shoulder disabilities cannot be presumptively linked to an undiagnosed illness that is based on his service in the Persian Gulf.  Accordingly, the provisions of 38 C.F.R. § 3.317 do not apply.  

With regard to direct service connection, the Veteran and his wife have stated that his bilateral shoulder symptomatology, as well as the arthritis in his shoulders, started in service following the anthrax vaccinations and continue to this day.  The Veteran, even as a layperson, is competent to report symptoms that he experienced.  However, the Board does not find these assertions to be credible.  They are inconsistent with the contemporaneous evidence such as February 2004, October 2004, September 2005, November 2006, and October 2007 Health History Questions/Interval History reports wherein the Veteran failed to report any shoulder problems.  In addition, on February 2004 Report of Medical Assessment separation report, he denied any other concerns about his health and denied suffering any injury or illness while on active duty for which he did not seek medical care.  

The Board acknowledges that the Veteran complained of soreness in his shoulder (unspecified) from weight lifting) in a December 1995 reserve report.  Notably, there is no subsequent complaint regarding his shoulders, and there is no indication that the Veteran suffered from a chronic disability at that time.  To the contrary, the STRs reflect that the Veteran underwent a November 1993 separation examination that yielded normal findings and a February 2004 separation examination wherein the Veteran failed to report any complaints relating to his shoulders.  

Regarding the Veteran's left shoulder arthritis, the question now becomes whether the left shoulder arthritis is otherwise related to service.  38 C.F.R. § 3.303(d).  The private medical opinions of record essentially opine that, with the particular facts of the Veteran's case, "it is possible" that the anthrax vaccinations in 2003 and 2004 caused or aggravated his left shoulder pain and symptomatology.  The Board finds little probative value in the private medical opinions of record.  Specifically, the opinions are stated in speculative terms (i.e., "it is possible").  See Obert, 5 Vet. App. at 333 (medical evidence that is speculative, general or inconclusive cannot be used to support a claim).  Inasmuch as the Veteran submitted medical treatise evidence that noted that anthrax vaccine side effects have included transient myalgia and athralgia, but that causality has not been established, the Board finds of little probative value.  As discussed above, Federal regulation and caselaw preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  

The only remaining competent medical opinion that addresses the issue of a nexus between the Veteran's current left shoulder DJD and service, expressly weighs against such a nexus.  The November 2010 examiner opined that the Veteran's bilateral shoulder DJD was not caused by or the result of his military service, and not caused by the anthrax vaccination.  To the extent the examiner found that there was no STR documentation of shoulder injury or DJD, while there was a December 1995 reserve report noting his complaint of soreness in his shoulder, such was not during his active service, and there is no report of an injury or of DJD of the left shoulder, and the examiner's finding was therefore accurate.  The examiner also found that review of medical literature does not support a causal relationship between anthrax immunizations and chronic joint disease.  

Since the November 2010 VA opinion is the only remaining competent opinion that addressed the issue of a nexus between the current left shoulder disability and service, to include as a result of anthrax vaccinations in 2003 and 2004, and does not attribute the left shoulder DJD to service, the preponderance of the evidence weighs against the Veteran's claim for service connection for left shoulder DJD.  

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for service connection for bilateral knee DJD must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Regarding the Veteran's right shoulder DJD, the Board points out that 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) provide for presumptive service connection for chronic diseases (which include arthritis).  

As the Veteran's active service includes service from March 2003 to March 2004, the provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic diseases appear to be applicable in light of medical evidence to the effect that the Veteran was diagnosed with right shoulder DJD in January 2005 (within one year of discharge from service).  While it is unclear whether such diagnosis was substantiated by x-ray findings, a November 2010 VA examination did find mild acromioclavicular DJD of the right shoulder based on x-rays, the Board finds that a reasonable doubt 
has been raised as to whether service connection is warranted under the provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  By law and under VA regulations, such reasonable doubt must be resolved in the Veteran's favor.  5107(b).  


ORDER

The claim for entitlement to service connection for erectile dysfunction is dismissed.  

Entitlement to service connection for bilateral knee disability is not warranted.  Entitlement to service connection for left shoulder disability is not warranted.  The appeal is denied to this extent.  

Entitlement to service connection for arthritis of the right shoulder is warranted.  The appeal is granted to this extent.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


